Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [John F. O’Donnell, J.], entered April 2, 2012) to review a determination of New York State Department of Health. The determination found that petitioner was permanently absent and subject to Chronic Care budgeting status effective August 1, 2010.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed for reasons stated in the decision of New York State Department of Health. Present—Scudder, PJ, Centra, Garni, Lindley and Sconiers, JJ.